Gunby, J.
The dissolution of a sequestration does not affect the main demand and, therefore, plaintiff’s proceeding with the trial of the main action does not ratify or acquiesce in the dissolution of the incidental demand. There is no reason why plaintiff should not proceed with the trial of his case on the merits in the lower court, pending an appeal to this Court from an interlocutory order dissolving his sequestration.
2. An attorney-at-law has authority to sign his client’s name to bonds for attachment, sequestration, etc.; he is the agent of his client, authorized to take all legal steps he deems wise and necessary for the collection of the debt. 6 An. 704, 706; 10 An. 350; C. P. 237, 245. The words “ attorney in fact,” in C. P. 245, mean “ attorney-at-law ; ” otherwise, the use in that Article of the synonymous words “agent” and “ attorney in fact,” is a vain repetition.